  Case 1:20-cr-00069-PLM ECF No. 190, PageID.625 Filed 10/30/20 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN


 UNITED STATES OF AMERICA,

         Plaintiff,
                                                                      Hon. Paul L. Maloney
 v.
                                                                      Case No. 1:20-cr-00069
 SARAH JOY MCBRIDE ,

         Defendant.
 ________________________________/

                              REPORT AND RECOMMENDATION

        Pursuant to W.D.Mich. LCrR. 11.1, I conducted a plea hearing in the captioned case on

October 30, 2020, after receiving the written consent of defendant and all counsel. At the hearing,

defendant Sarah Joy McBride entered a plea of guilty to Count 1 of the Superseding Indictment

in exchange for the undertakings made by the government in the written plea agreement. In Count

1 of the Superseding Indictment, defendant is charged with conspiracy to distribute and possess

with intent to distribute 5 grams or more of methamphetamine in violation of 21 U.S.C. §§ 846

and 841(a)(1), (b)(1)(B)(viii). On the basis of the record made at the hearing, I find that defendant

is fully capable and competent to enter an informed plea; that the plea is made knowingly and with

full understanding of each of the rights waived by defendant; that it is made voluntarily and free

from any force, threats, or promises, apart from the promises in the plea agreement; that the

defendant understands the nature of the charge and penalties provided by law; and that the plea

has a sufficient basis in fact.

        I therefore recommend that defendant's plea of guilty to Count 1 of the Superseding

Indictment be accepted, that the court adjudicate defendant guilty, and that the written plea

agreement be considered for acceptance at the time of sentencing. Acceptance of the plea,
  Case 1:20-cr-00069-PLM ECF No. 190, PageID.626 Filed 10/30/20 Page 2 of 2




adjudication of guilt, acceptance of the plea agreement, and imposition of sentence are specifically

reserved for the district judge.

Dated: October 30, 2020                                       /s/ Sally J. Berens
                                                             SALLY J. BERENS
                                                             U.S. Magistrate Judge


       OBJECTIONS to this Report and Recommendation must be filed with the Clerk of Court

within 14 days of the date of service of this notice. 28 U.S.C. § 636(b)(1)(C). Failure to file

objections within the specified time waives the right to appeal the District Court’s order. See

Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 2
